Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the application filed on 01/11/2021. Currently, claims 1-7 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,923,586 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, Claim 1 of U.S. Patent No. 10,923,586 B2 discloses all the limitations claimed in claim 1 of the current application. Claim 1 of the current application is broader than claim 1 of U.S. Patent No. 10,923,586 B2.
Regarding claims 2, 3, 4, 5, 6 and 7, claim 1 of U.S. Patent No. 10,923,586 B2 discloses the claimed limitations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimori et al. (Pub. No. US 2017/0125565 A1), herein Nishimori, in view of Kusayanagi et al. (Pub. No. US 2019/0245090 A1), herein Kusayanagi.
	Regarding claims 1 and 3, Nishimori discloses a high electron mobility transistor (HEMT) (Nishimori: paragraphs [0004]-[0005]), comprising: a buffer layer 2 on a substrate 1; a carrier transit layer 3 on the buffer layer; a carrier supply layer 4-5 on the carrier transit layer; a gate 9 on the carrier supply layer; and a source electrode 7 and a drain electrode 8 at two opposite sides of the gate, wherein each of the source electrode and the drain electrode comprises a conductive/metal layer (Nishimori: Figs. 1, 4-5, 7, 9, abstract and paragraphs [0036], [0060]-[0093]).  
	Nishimori does not disclose each of the source electrode and the drain electrode comprises a conductive layer and a conductive oxide layer stacked from bottom to top, wherein a thickness of the conductive oxide layer is less than a thickness of the conductive layer.
	However, in the same field of endeavor, Kusayanagi teaches a field effect transistor, wherein each of the source electrode 12 and the drain electrode 13 comprises a conductive layer 12a/13a and a conductive oxide layer 12b/13b stacked from bottom to top, wherein a thickness of the conductive oxide layer is less than a thickness of the conductive layer to have a simple configuration and favorable transistor characteristics which prevents the electrodes from oxidation and avoids a large quantity of electric current flowing between the source electrode and the drain electrode (Kusayanagi: Fig. 1-2, abstract and paragraphs [0004]-[0007], [0050], [0069]).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the HEMT of Nishimori by incorporating the source electrode and the drain electrode of Kusayanagi to have a conductive layer and a conductive oxide layer stacked from bottom to top.
	Regarding claim 2, Nishimori in view of Kusayanagi teaches the high electron mobility transistor (HEMT) according to claim 1, wherein the conductive oxide layer only covers a top surface of the conductive layer (Kusayanagi: Fig. 1-2, 9 and paragraphs [0004]-[0007], [0050]).
	Regarding claim 4, Nishimori in view of Kusayanagi teaches the high electron mobility transistor (HEMT) according to claim 1, further comprising: doping regions 10 only located right below the source electrode and the drain electrode (Nishimori: Figs. 1, 4-5, 7, 9 and paragraph [0038]).
	Regarding claim 5, Nishimori in view of Kusayanagi teaches the high electron mobility transistor (HEMT) according to claim 4, wherein the doping regions are only in parts of the carrier transit layer right below the source electrode and the drain electrode (Nishimori: Figs. 1, 7, 9 and paragraphs [0036], [0038]).
	Regarding claim 6, Nishimori in view of Kusayanagi teaches the high electron mobility transistor (HEMT) according to claim 4, wherein the doping regions are only in parts of the carrier supply layer 4-5 right below the source electrode and the drain electrode (Nishimori: Figs. 1, 7, 9 and paragraph [0038]).
	Regarding claim 7, Nishimori in view of Kusayanagi teaches the high electron mobility transistor (HEMT) according to claim 4, wherein the doping regions are only in parts of the carrier transit layer and the carrier supply layer right below the source electrode and the drain electrode (Nishimori: Figs. 1, 7, 9 and paragraphs [0036], [0038]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874. The examiner can normally be reached M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


December 17, 2022

/MALIHEH MALEK/
Primary Examiner, Art Unit 2813